 



CareView Communications, Inc. 8-k [crvw-8k_011614.htm]

Exhibit 10.126

 

Execution Version

 

FOURTH AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

This FOURTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of
January 16, 2014 (this “Amendment”), is made by and among CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation (the “Company”), and the investors
identified on Annex I attached hereto (together with their respective successors
and permitted assigns, the “Investors”).

 

WITNESSETH:

 

WHEREAS, the Company and the Investors are parties to that certain Note and
Warrant Purchase Agreement, dated as of April 21, 2011 (as amended from time to
time, including without limitation pursuant to that certain Note and Warrant
Amendment Agreement dated December 20, 2011, that certain Second Amendment to
Note and Warrant Purchase Agreement dated January 31, 2012, and that certain
Third Amendment to Note and Warrant Purchase Agreement dated August 20, 2013,
the “Purchase Agreement”); and

 

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the parties hereto desire to amend the
Purchase Agreement as set forth herein; and

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated herein
and in the Purchase Agreement, (i) additional Notes in the initial aggregate
principal amount of $5,000,000, with a conversion price per share equal to $0.40
(subject to adjustment as described therein) (the “2014 Supplemental Closing
Notes”), and (ii) additional Warrants to purchase an aggregate of up to
4,000,000 shares of the Company’s Common Stock, at an exercise price per share
equal to $0.40 (subject to adjustment as described therein) (the “2014
Supplemental Warrants”), in each case as of the date of this Amendment (the
“2014 Supplemental Closing Date”); and

 

WHEREAS, the Company and the Investors are executing and delivering this
Amendment in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the Commission under the
Act.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors mutually agree as follows:

 

1.            Definitions. Capitalized terms used in this Amendment but not
defined in this Amendment shall have the meanings ascribed to them in the
Purchase Agreement.

 



 

 

 

2.            Amendments to Purchase Agreement.

 

a.        Section 1.3 of the Purchase Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Sale of Additional Securities. After the Closing, the Company may sell to the
Investors, on the same terms and conditions as those contained in this Agreement
(as amended from time to time), up to $10,000,000 in additional Notes and
Warrants to purchase an additional 4,000,000 shares of Common Stock, and (a) any
such additional Notes shall be included within the definition of “Notes” under
this Agreement; (b) any such additional Warrants shall be included within the
definition of “Warrants” under this Agreement; (c) any such additional Notes and
additional Warrants shall be included within the definition of “Closing
Securities” under this Agreement; (d) any shares of Common Stock issuable upon
conversion of any such additional Notes shall be included within the definition
of “Note Shares” under this Agreement; (e) any shares of Common Stock issuable
upon the exercise of any such additional Warrants shall be included within the
definition of “Warrant Shares” under this Agreement; and (f) any amendment to
this Agreement to further consummate the sale of any such additional Notes
and/or additional Warrants shall be included within the definition of
“Transaction Documents” under this Agreement. Any such additional Notes shall be
substantially in the form of the senior secured convertible note attached hereto
as Exhibit A, with such updates to the “Issuance Date”, “Maturity Date”, “First
Five Year Note Period”, “Conversion Price” and other terms as shall be mutually
acceptable to the Company and the Investors. Any such additional Warrants shall
be substantially in the form of common stock warrant attached hereto attached
hereto as Exhibit B, with such updates to the “Expiration Date”, “Warrant Price”
and other terms as shall be mutually acceptable to the Company and the
Investors.”

 

b.        The last sentence of Section 2(d)(i) of the form of Note attached as
Exhibit A to the Purchase Agreement and the last sentence of Section 2(d)(i) of
each of the currently outstanding Notes held by the Investors is hereby amended
and restated in its entirety to read as follows:

 



- 2 -

 

 

“For purposes of this Note, the term “Major Event” shall mean the occurrence of
(i) the signing of a definitive agreement or a series of agreements for the
transfer, sale, lease or license of all or substantially all of the Company’s
assets or capital securities; (ii) the signing of a definitive agreement to
consolidate or merge with or into another Person (whether or not the Company is
the Successor Entity) that results or would result, after giving effect to the
consummation of the transactions contemplated by such agreement, in such other
Person (or the holders of such other Person’s capital stock immediately prior to
the transaction) (other than the Holder or its Affiliates) being or becoming the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty-five percent (35%) or more of any class of the Company’s
or the Successor Entity’s outstanding capital securities; (iii) the signing of a
definitive agreement or a series of agreements to consummate a stock acquisition
or sale or other business combination (including, without limitation, a
reorganization, recapitalization, or spin-off), or series thereof, with any
other Person or Persons (other than the Holder or its Affiliates) that results
or would result, after giving effect to the consummation of the transactions
contemplated by such agreement or agreements, in such other Person or Persons
being or becoming the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-five percent (35%) or more of any
class of the Company’s outstanding capital securities; (iv) the commencement or
other public announcement by any Person (other than the Company, the Holder or
the Holder’s Affiliates) of a purchase, tender or exchange offer for 35% or more
of the outstanding shares of Common Stock (not including any shares of Common
Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer); (v) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act) (other than the Holder
or its Affiliates) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of either (x) 35% or
more of the aggregate ordinary voting power represented by issued and
outstanding Common Stock or (y) 35% or more of the aggregate ordinary voting
power represented by issued and outstanding Common Stock not held by such Person
or Persons as of the date hereof; or (vi) the public announcement by any Person,
Persons or group (other than the Company, the Holder or the Holder’s Affiliates)
of a bona fide intention to enter into any of the agreements or to engage in or
commence any of the actions described in clauses (i) through (v) above, or
otherwise reflecting an intent to acquire the Company or all or substantially
all of its assets or capital securities, or the public announcement by the
Company of its receipt of a communication from such a Person, Persons or group
evidencing the same.”

 

c.        The first sentence of Section 2(f) of the form of Note attached as
Exhibit A to the Purchase Agreement and the first sentence of Section 2(f) of
each of the currently outstanding Notes held by the Investors is hereby amended
and restated in its entirety to read as follows:

 

“This Note is one of a series of notes issued by the Company pursuant to the
Purchase Agreement.”

 

d.        Section 4(a)(xi) of the form of Note attached as Exhibit A to the
Purchase Agreement and Section 4(a)(xi) of each of the currently outstanding
Notes held by the Investors is hereby amended and restated in its entirety to
read as follows:

 



- 3 -

 

 

“[Intentionally omitted]”

 

e.        Section 23(c) of the form of Note attached as Exhibit A to the
Purchase Agreement and Section 23(c) of each of the currently outstanding Notes
held by the Investors is hereby amended and restated in its entirety to read as
follows:

 

““Change of Control” means the consummation of any transaction described in
clauses (i) through (v) of the definition of “Major Event” in Section 2(d)(i).”

 

f.        Section 23 of the form of Note attached as Exhibit A to the Purchase
Agreement and Section 23 of each of the currently outstanding Notes held by the
Investors is hereby amended to add the following definition in its alphabetical
position:

 

“(d)    “Closing Sale Price” means, as of any date, the last closing trade price
for the Common Stock on the Eligible Market representing the principal
securities exchange or trading market for the Common Stock, as reported by
Bloomberg, or, if such Eligible Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if no Eligible Market is the principal securities exchange or trading market
for the Common Stock, the last closing trade price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
trade price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no last trade
price is reported for such security by Bloomberg, the average of the ask prices
of any market makers for such security as reported in the “pink sheets” by OTC
Markets Group, Inc. or any successor thereto. If the Closing Sale Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder.”

 

3.            No Further Amendments. Except as amended by this Amendment, the
Purchase Agreement shall remain in full force and effect in accordance with its
terms.

 



- 4 -

 

 

4.            Issuance of 2014 Supplemental Closing Notes and 2014 Supplemental
Warrants. Subject to the terms and conditions of this Amendment and the Purchase
Agreement, on the 2014 Supplemental Closing Date, each of the Investors listed
on Annex I shall severally, and not jointly, purchase from the Company, and the
Company shall sell and issue to each Investor, the 2014 Supplemental Closing
Notes and the 2014 Supplemental Warrants in the respective amounts set forth
opposite each such Investor’s name on Annex I in exchange for a cash payment by
each such Investor of the amount set forth opposite such Investor’s name on
Annex I (the “2014 Supplemental Purchase Price”). The 2014 Supplemental Closing
Notes shall be substantially in the form attached hereto as Exhibit A-1, and the
2014 Supplemental Warrants shall be substantially in the form attached hereto as
Exhibit B-1. The closing of the purchase, sale and issuance of the 2014
Supplemental Closing Notes and 2014 Supplemental Warrants (the “2014
Supplemental Closing”) shall take place simultaneously with the execution of
this Amendment at the offices of Edwards Wildman Palmer LLP, 111 Huntington
Avenue, Boston, Massachusetts 02199, or at such other location as the Company
and the Investors shall mutually agree. At the 2014 Supplemental Closing, the
Company shall have satisfied the closing conditions set forth in subsections
(c)-(h), (k) and (l) of Section 4.1 of the Purchase Agreement as of the 2014
Supplemental Closing Date (for avoidance of doubt, reading references to the
“Closing Date” in such subsections to refer to the 2014 Supplemental Closing
Date) and shall deliver to the Investors the 2014 Supplemental Closing Notes and
the 2014 Supplemental Warrants, each registered in such name or names as the
Investors may designate. On the 2014 Supplemental Closing Date, the Investors
shall deliver the 2014 Supplemental Purchase Price to the Company, payable by
wire transfer in same day funds to an account specified by the Company in
writing. The 2014 Supplemental Closing Notes shall be secured as and to the same
extent as the other Notes issued pursuant to the Purchase Agreement, as
described in the Transaction Documents, including, without limitation, the
Security Agreement and IP Security Agreement.

 

5.            Bringdown of Company’s Representations and Warranties. The Company
represents and warrants to the Investors that, except as set forth in a
disclosure letter delivered to the Investors as of the 2014 Supplemental Closing
Date, the statements contained in Article 2 and the first sentence of Section
5.1(k) of the Purchase Agreement are true and correct as of the 2014
Supplemental Closing Date as though made as of the 2014 Supplemental Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date (in which case such representations and warranties
are true and correct as of such other specified date). For the avoidance of
doubt, as a result of the operation of this Section 5 and for purposes hereof,
any representation and warranty made in the Purchase Agreement “as of the
Closing Date” shall be deemed to be made as of the 2014 Supplemental Closing
Date, any reference in a representation and warranty to “the date hereof” shall
be deemed to refer to the date of this Amendment, any retroactive time period
set forth in a representation and warranty shall be deemed to be retroactive
from the date of this Amendment for such time period, and any reference to
“Closing Securities” shall be deemed to refer to the 2014 Supplemental Closing
Notes and the 2014 Supplemental Warrants.

 

6.            Bringdown of Investors’ Representations and Warranties. Each
Investor, severally and not jointly, represents and warrants to the Company that
the statements contained in Article 3 of the Purchase Agreement are true and
correct as of the 2014 Supplemental Closing Date as though made as of the 2014
Supplemental Closing Date (for this purpose, reading any reference to “Closing
Securities” in such Article 3 to refer only to the 2014 Supplemental Closing
Notes and the 2014 Supplemental Warrants).

 



- 5 -

 

 

7.            Form D and Blue Sky. The Company agrees to file a Form D with
respect to the 2014 Supplemental Closing Notes and the 2014 Supplemental
Warrants as required under Regulation D and to provide a copy thereof to the
Investors promptly after such filing. The Company shall, on or before the 2014
Supplemental Closing Date, take such action as is necessary in order to obtain
an exemption for or to qualify the 2014 Supplemental Closing Notes and the 2014
Supplemental Warrants for sale to the Investors at the 2014 Supplemental Closing
pursuant to this Amendment under applicable securities or “Blue Sky” laws of the
State of New York, and shall provide evidence of any such exemption or
qualification so taken to the Investors on or prior to the 2014 Supplemental
Closing Date. The Company shall make all filings and reports relating to the
offer and sale of the 2014 Supplemental Closing Notes and the 2014 Supplemental
Warrants required under applicable securities or “Blue Sky” laws of the State of
New York following the 2014 Supplemental Closing Date.

 

8.            Acknowledgement and Undertaking by Company. The Company agrees and
acknowledges that the transactions described in this Amendment and the issuance
of the 2014 Supplemental Closing Notes, the 2014 Supplemental Warrants and
shares of Common Stock upon exercise or conversion of the 2014 Supplemental
Closing Notes and 2014 Supplemental Warrants are intended to be exempt from
Section 16(b) of the Exchange Act pursuant to one or more rules promulgated
thereunder, applicable law and the Commission’s releases and interpretations,
and will, from time to time as and when requested by the Investors, and will
cause its successors and assigns to, execute and deliver or cause to be executed
and delivered, to the extent it may lawfully do so, all such documents and
instruments and take, or cause to be taken, to the extent it may lawfully do so,
all such further actions as the Investors may reasonably deem necessary and
desirable to facilitate and effect any such exemption.

 

9.            Acknowledgment by Investors. The Investors agree and acknowledge
that the Company’s current arrangements for the replacement of Samuel Greco are
acceptable to the Investors and that neither the resignation of Samuel Greco nor
such arrangements for his replacement will constitute an Event of Default under
Section 4(a)(x) of the Notes.

 

10.           Miscellaneous.

 

a.             Ratification and Confirmation. The Company acknowledges, agrees
and confirms that: (x) the Purchase Agreement and each of the other Transaction
Documents, as amended and otherwise modified by the amendments and other
modifications specifically provided herein, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed; and (y)
without limiting the generality of the foregoing clause (x), (i) all
obligations, liabilities and Indebtedness of the Company under the Transaction
Documents, as amended hereby, constitute “Obligations” (as defined in the
Security Agreement) secured by and entitled to the benefits of the security set
forth in the Security Agreement and the IP Security Agreement, and the liens and
security interests granted in favor of the Investors under the terms of the
Security Agreement and the IP Security Agreement are perfected, effective,
enforceable and valid and such liens and security interests are, in each case, a
first priority lien and security interest (except to the extent otherwise
expressly permitted by the Transaction Documents) and such liens and security
interests are hereby in all respects ratified and confirmed, and (ii) the shares
of Common Stock issuable upon exercise or conversion of the 2014 Supplemental
Closing Notes and the 2014 Supplemental Warrants shall constitute “Registrable
Securities” under the Registration Rights Agreement.

 

b.             Expenses. The Company will pay and bear full responsibility for
the reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby.

 



- 6 -

 

 

c.             Further Assurances. The Company shall duly execute and deliver,
or cause to be duly executed and delivered, at its own cost and expense, such
further instruments and documents and to take all such action, in each case as
may be necessary or proper in the reasonable judgment of the Investors to carry
out the provisions and purposes of this Amendment.

 

d.             Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
the execution and delivery of this Amendment and the closing of the transactions
contemplated hereby.

 

e.             Governing Law. All questions concerning the construction,
interpretation and validity of this Amendment shall be governed by and construed
and enforced in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. In furtherance of the foregoing, the internal law of the State of
Delaware will control the interpretation and construction of this Amendment,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.

 

f.             Construction. The Company and the Investors acknowledge that the
Company and its independent counsel and the Investors and their independent
counsel have jointly reviewed and drafted this document, and agree that any rule
of construction and interpretation to the effect that drafting ambiguities are
to be resolved against the drafting party shall not be employed.

 

g.             Counterparts; Facsimile and Electronic Signatures. This Amendment
may be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement. Counterpart signatures to this Amendment
delivered by facsimile or other electronic transmission shall be acceptable and
binding.

 

h.             Headings. The section and paragraph headings contained in this
Amendment are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment.

 

[Signature Pages Follow]



 

- 7 -

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fourth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  COMPANY:         CareView Communications, Inc., A Nevada corporation        
By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President

 

  INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor Partners
Management L.P., as Manager   By: HealthCor Partners Management, G.P., LLC, as
General Partner         By: /s/ Jeffrey C. Lightcap   Name: Jeffrey C. Lightcap
  Title: Senior Managing Director

 

  Address: HealthCor Partners     Carnegie Hall Towers     152 West 57th Street
    New York, NY 10019

 

  HealthCor Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore
G.P., LLC, as General Partner         By: /s/ John H. Coghlin   Name: John H.
Coghlin   Title: General Counsel

 

  Address: HealthCor Partners     Carnegie Hall Towers     152 West 57th Street
    New York, NY 10019

 



 

 

 

ACKNOWLEDGED AND AGREED:

 

CareView Communications, Inc., A Texas corporation         By: /s/ Steven G.
Johnson   Name: Steven G. Johnson   Title: President         CareView
Operations, LLC         By: /s/ Steven G. Johnson   Name: Steven G. Johnson  
Title: President  

  

 

 

 

Annex I

 

Investors

 

Investor 2014 Supplemental Closing Notes 2014 Supplemental Warrants Supplemental
Purchase Price HealthCor Partners Fund, L.P. $2,329,000 1,863,200 $2,329,000
HealthCor Hybrid Offshore Master Fund, L.P. $2,671,000 2,136,800 $2,671,000
TOTAL $5,000,000 4,000,000 $5,000,000

 

 

 

 

Exhibit A-1

 

Form of 2014 Supplemental Closing Notes

 

See attached.



 

 

 

 

Exhibit B-1

 

Form of 2014 Supplemental Warrants

 

See attached.

 

 

 

 